ORDER
hThe Office of Disciplinary Counsel (“ODC”) is conducting an investigation into allegations that respondent commingled and converted client funds. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Alfred Octave Pavy, Louisiana Bar Roll number 10344, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Alfred Octave Pavy for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule *1050XIX, § 20.1 and- Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Alfred Octave Pavy shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall' be permanently prohibited from seeking readmission to the practice’ of law in this state or in any other jurisdiction in which' he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
NEW ORLEANS, LOUISIANA, this 8th day of April, 2016.
FOR THE COURT:
/s/ Marcus R., Clark
/s/ JUSTICE, SUPREME COURT OF LOUISIANA